      Case 1:18-mc-00157-TNM Document 1 Filed 10/29/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 In re TYLER LINN WOODS                          Case No. 1:18-mc-00157 (TNM)


                                        ORDER

   On October 15, 2018, Tyler Linn Woods, juror number 1320 in the criminal case

United States of America v. Tai Tan Nguyen, 1:17-cr-00238, failed to appear for voir dire

as required by the Jury Office and the Courtroom Deputy’s instructions. Accordingly, it

is hereby ORDERED that the Jury Office shall place Ms. Woods in another selection

panel for potential jury service.


   SO ORDERED.

                                                                        2018.10.29
                                                                        15:21:48 -04'00'
Dated: October 29, 2018                             TREVOR N. MCFADDEN
                                                    United States District Judge
